DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/04/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 9 recite the limitation "the expected amplitude" and “the amount of modification”.  There is insufficient antecedent basis for this limitation in the claim.
Claims 8 and 16 recite the limitation "the errors", “the amount of modification”.  There is insufficient antecedent basis for this limitation in the claim.
Claim Objections
Claims 7 and 15 are objected to because of the following informalities:  “reduction of voltage amplitude”.  It is recommend to clearly define what the “voltage amplitude” is referring to.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 8-13 and 16 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Saha et al. (US 2010/0140003 A1).
Regarding claims 1 and 9, Saha discloses a method of controlling an electric vehicle (e.g. [0002]) comprising: an electric motor (e.g. Fig. 1: 10m, 10g), a controller (e.g. Fig. 1: 30m, 30g), 

wherein the method includes: 
determining the expected amplitude of the plurality of output signals based on the instruction to operate the electric motor (e.g. Figs. 1-2: phase currents are determined based on torque command TM*m by calculating voltage commands Vd* & Vq*), 
calculating the amount of modification of the plurality of output signals (e.g. Fig. 3: 13; update output voltage command that instructs the inverter to provide the phase currents) required to prevent the expected amplitude from reaching a saturation value (e.g. Figs. 2-3: 6-13 & [0076-0079]; calculate modulation index m to determine degree of voltage saturation, then adjusts the modulation output and update the voltage commands to prevent voltage saturation), and 
modifying, based on the calculation, the instruction to operate the electric motor to prevent the expected amplitude from reaching the saturation value (e.g. [0005]: limit voltage output based on DC link voltage so as to prevent voltage saturation & [0047-0048, 0063-0064, 0076-0085]).  
Regarding claims 2 and 10, Saha discloses the method is implemented in software  (e.g. [0083]).  
Regarding claims 3 and 11, Saha discloses the instruction is an instruction for the inverter to operate at a specific command current value (e.g. Fig. 2 & [0065-0068]: 
Regarding claims 4 and 12, Saha discloses the specific command current value has a plurality of current components (e.g. Fig. 2 & [0065-0068]: Id, Iq).  
Regarding claims 5 and 13, Saha discloses the plurality of output signals is a plurality of voltage components (e.g. Figs. 2: VU*, VV*, VW*).  
Regarding claims 8 and 16, Saha discloses the method automatically corrects the errors in a calibration table of the electric motor (e.g. [0047-0050]: limit the output reading predetermined value from look-up table).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saha et al. (US 2010/0140003 A1) in view of Masaki et al. (US 2002/0043953 A1).

Although obvious, Masaki is further cited to teach it is well-known to determine motor angle based on arctan (Iq/Id).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Saha with the teachings of Masaki so as to calculate an output value for a motor to prevent voltage saturation based on current angle modification since Saha teaches the calculation is based on currents modification and Masaki teaches motor angle directly related to the currents.  The modification would have yielded only predictable result to one skilled in the art before effective filing date of the claimed invention.
Regarding claims 7 and 15, Saha discloses a modification in current angle results in reduction of voltage amplitude (e.g. [0008, 0065-0085, 0094]: lower output voltage by field-weakening once the target voltage reaches the maximum voltage of the converter).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWING CHAN whose telephone number is (571)270-3909. The examiner can normally be reached Mon-Fri 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAWING CHAN/Primary Examiner, Art Unit 2846